ORDER
This matter came before the court on a petition for writ of habeas corpus wherein the petitioner, who has been transferred from a North Carolina correctional facility to the Donald Wyatt Detention Facility in Central Falls, Rhode Island, seeks release from confinement in this state on the basis of the claimed impropriety of his transfer. We have previously considered a similar petition, David Wilkins v. Joseph Ponte, Director Wyatt Detention Center, 94-40-M.P., wherein we concluded that this court’s jurisdiction may not be expanded so as to determine the propriety of prisoner transfers authorized by the officials of another state. The same principle is applicable here.
*1171Accordingly, the petition for writ of habeas corpus is denied.
WEISBERGER, Acting C.J., did not participate.